                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

DAVID M. WATSON, II,        :
                            :
           Plaintiff,       :
                            :
        v.                  : Civil Action No. 21-031-RGA
                            :
DELAWARE PSYCHIATRIC CENTER :
et al.,                     :
                            :
           Defendants.      :


David M. Watson, II, Delaware Psychiatric Center, New Castle, Delaware. Pro Se
Plaintiff.



                            MEMORANDUM OPINION




June 30, 2021
Wilmington, Delaware
/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff David M. Watson, II, an inmate at the Delaware Psychiatric Center in

New Castle, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 2). Plaintiff

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 5).

Plaintiff requests counsel. (D.I. 4). The Court proceeds to screen the Complaint

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a).

                                      BACKGROUND

       The following facts are taken from the Complaint and assumed to be true for

purposes of screening the Complaint. See Umland v. PLANCO Fin. Servs., Inc., 542

F.3d 59, 64 (3d Cir. 2008). Plaintiff alleges denial of access to the courts and counsel,

as well as retaliation, in violation of the First, Sixth, and Eighth Amendments to the

United States Constitution. Defendants Teresa Davis and Captain Draper are sued in

their official and individual capacities. Plaintiff seeks declaratory and injunctive relief as

well as compensatory and punitive damages.

                                   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013). See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions). The Court must accept all factual allegations in a complaint as true and
                                              1
take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. at 94.

       A complaint is not automatically frivolous because it fails to state a claim. See

Dooley v. Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020). “Rather, a claim is frivolous only

where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless” or

“fantastic or delusional” factual scenario.’” Id.

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to § 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not

dismissed, however, for imperfect statements of the legal theory supporting the claim

asserted. See id. at 11.


                                              2
       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp., 809 F.3d 780,787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

“context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id.

                                        DISCUSSION

        Plaintiff names as defendants the Delaware Psychiatric Center-Jane E. Mitchell

Building and the Delaware Department of Health and Social Services. He also sues

Davis and Draper in their official capacities.

       The Eleventh Amendment of the United States Constitution protects an

unconsenting state or state agency from a suit brought in federal court by one of its own

citizens, regardless of the relief sought. See Seminole Tribe of Fla. v. Florida, 517 U.S.

44, 54 (1996); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984);

Edelman v. Jordan, 415 U.S. 651 (1974). Delaware has not waived its Eleventh

Amendment immunity. Jones v. Mirza, 685 F. App’x 90, 92 (3d Cir. 2017).

       Delaware Psychiatric Center, as a section of the Delaware Division of Substance

Abuse and Mental Health, is a state agency and thus is entitled to immunity under the

Eleventh Amendment. Id. The Delaware Department of Health and Social Services


                                                 3
also has immunity under the Eleventh Amendment. Gresham v. Delaware Dep’t of

Health & Soc. Servs., 821 F. App’x 146, 150 (3d Cir. 2020).

       As to the official capacity claims against Davis and Draper, “a suit against a state

official in his or her official capacity is not a suit against the official but rather is a suit

against the official’s office. As such, it is no different from a suit against the State itself.”

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (internal citations omitted);

Ali v Howard, 353 F. App’x 667, 672 (3d Cir. 2009). Accordingly, § 1983 claims for

monetary damages against a state, state agency, or a state official in his or her official

capacity are barred by the Eleventh Amendment. See id. The Eleventh Amendment

permits suits for prospective injunctive relief against state officials acting in violation of

federal law. See Ex parte Young, 209 U.S. 123 (1908). “This standard allows courts to

order prospective relief, as well as measures ancillary to appropriate prospective relief.”

Frew v. Hawkins, 540 U.S. 431, 437 (2004) (internal citations omitted).

       Here, Plaintiff seeks injunctive relief against Defendants “banning the

unnecessary intrusion of privileged communications and legal mail.” (D.I. 2 at 7). The

Complaint alleges that Draper was present during numerous attorney/client visits and

that the subordinates of Davis carried out a policy ordered by Delaware Psychiatric

Center-Jane E. Mitchell Building, the Delaware Department of Health and Social

Services, and Davis. In light of the allegations against Draper and Davis, the official

capacity claims will be dismissed to the extent that Plaintiff seeks monetary damages

from them in their official capacities. Delaware Psychiatric Center-Jane E. Mitchell

Building and the Delaware Department of Health and Social Services are immune from

suit and will be dismissed as defendants.


                                                 4
       The Complaint attempts to raise claims under the Federal Rules of Evidence and

the Delaware Rules of Evidence. Neither provide for a private cause of action.

Therefore, the claims will be dismissed as legally frivolous.

       Plaintiff has alleged what appear to be cognizable and non-frivolous claims

against Davis and Draper.

       Finally, Plaintiff requests counsel. (D.I. 4). The request will be granted.

                                      CONCLUSION

       For the above reasons, the Court will: (1) dismiss Defendants Delaware

Psychiatric Center-Jane E. Mitchell Building and the Delaware Department of Health

and Social Services pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) and § 1915A(b)(2) as

they are immune from suit; (2) dismiss the official capacity claims against David and

Draper seeking monetary damages as legally frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and § 1915A(b)(1); (3) dismiss the claims raised under the Federal

Rules of Evidence and the Delaware Rules of Evidence as legally frivolous pursuant to

28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1); (4) allow Plaintiff to proceed against

Davis and Draper; and (5) grant Plaintiff’s request for counsel.

       An appropriate Order will be entered.




                                             5
